FILED
                           NOT FOR PUBLICATION                              FEB 28 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GEORGE M. WALKER; DIANE W.                       No. 12-15264
WALKER,
        Plaintiffs - Appellants,                 D.C. No. 2:11-cv-00584-SRB

  v.
                                                 MEMORANDUM*
WASHINGTON MUTUAL BANK, F.A.;
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                          Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       George M. Walker and Diane W. Walker appeal pro se from the district

court’s judgment dismissing their action arising out of foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Zadrozny v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Bank of N.Y. Mellon, 720 F.3d 1163, 1167 (9th Cir. 2013), and we affirm.

       The district court properly dismissed the wrongful foreclosure claims

because plaintiffs do not dispute that they defaulted on their loan and they failed to

allege facts to dispute the trustee’s statutory right to foreclose. See Hogan v. Wash.

Mut. Bank, N.A., 277 P.3d 781, 784 (Ariz. 2012) (en banc) (dispositive question is

whether trustee had statutory right to foreclose on deed of trust); see also

Zadrozny, 720 F.3d at 1171 (“Arizona law recognizes a successor trustee’s

authority to initiate and conduct a foreclosure sale after the borrowers’ default,

without any requirement that the beneficiary demonstrate possession of the note

underlying the deed of trust.”). In addition, the trustee on the deed of trust was not

required to record changes to the beneficiary under the deed of trust. See Ariz.

Rev. Stat. § 33-404(G).

      The district court properly dismissed the claim based on insufficient notice

because plaintiffs did not allege that defendants had not mailed the required

notices. See Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005); Ariz. Rev.

Stat. § 33-809(C).

      The district court properly dismissed the quiet title claim because plaintiffs

did not allege facts showing that the loan has been repaid. See Farrell v. West, 114

P.2d 910, 911 (Ariz. 1941) (where “it appears there is an unsatisfied balance due to


                                           2                                    12-15264
a defendant-mortgagee, or his assignee, the court will not quiet the title until and

unless [plaintiff] pays off such mortgage lien”).

      Because plaintiffs failed to allege that they filed a timely administrative

claim under the Financial Institutions Reform, Recovery and Enforcement Act of

1989 (“FIRREA”), the district court lacked subject matter jurisdiction over

plaintiffs’ loan origination claims and properly dismissed the claims. See 12

U.S.C. § 1821(d); Intercontinental Travel Mktg. v. FDIC, 45 F.3d 1278, 1282-86

(9th Cir. 1994) (no jurisdiction exists if a claimant does not properly exhaust the

FIRREA’s administrative process).

      Plaintiffs’ contentions regarding unconscionability, lack of admissible

evidence, denial of a jury trial, and fraud pleading requirements are unpersuasive

and are not supported by the record.

      We do not consider whether the district court’s denial of plaintiffs’ request

for a preliminary injunction was proper because that issue has “merged” with

plaintiffs’ substantive appeal regarding their claims. See SEC v. Mount Vernon

Mem’l Park, 664 F.2d 1358, 1361-62 (9th Cir. 1982).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).


                                           3                                      12-15264
      Plaintiffs’ opposed motion for leave to file an evidentiary addendum, filed

on October 5, 2012, is denied.

      AFFIRMED.




                                         4                                   12-15264